As filed with the Securities and Exchange Commission on December 1, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:September 30, 2011 Item 1. Schedules of Investments. Al Frank Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 94.11% COMMUNICATIONS: 2.54% Major Telecommunications: 2.54% Nippon Telegraph & Telephone Corp. - ADR (c) $ Verizon Communications, Inc. Total Communications (Cost $1,889,120) CONSUMER DURABLES: 6.04% Automotive Aftermarket: 1.11% Cooper Tire & Rubber Co. Electronics/Appliances: 1.14% Helen of Troy Ltd. (a) (b) Whirlpool Corp. Homebuilding: 1.20% D.R. Horton, Inc. M.D.C. Holdings, Inc. (c) Toll Brothers, Inc. (a) Recreational Products: 1.78% Activision Blizzard, Inc. Hasbro, Inc. Tools & Hardware: 0.81% Briggs & Stratton Corp. Total Consumer Durables (Cost $6,524,804) CONSUMER NON-DURABLES: 4.02% Apparel/Footwear: 0.75% Delta Apparel, Inc. (a) (c) Food: Major Diversified: 1.09% Kraft Foods, Inc. - Class A Food: Meat/Fish/Dairy: 0.98% Tyson Foods, Inc. - Class A Tobacco: 1.20% Philip Morris International Inc. Total Consumer Non-Durables (Cost $2,273,316) CONSUMER SERVICES: 2.36% Cable/Satellite TV: 1.06% Comcast Corp. - Class A Media Conglomerates: 1.30% Walt Disney Co. Total Consumer Services (Cost $1,686,429) DISTRIBUTION SERVICES: 2.89% Electronics Distributors: 1.32% Ingram Micro, Inc. - Class A (a) Wayside Technology Group, Inc. Medical Distributors: 1.57% McKesson Corp. Total Distribution Services (Cost $1,844,477) ELECTRONIC TECHNOLOGY: 16.51% Aerospace & Defense: 3.76% Ducommun, Inc. (c) General Dynamics Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Raytheon Co. Computer Communications: 1.21% Cisco Systems, Inc. Computer Peripherals: 2.39% Seagate Technology PLC (b) Western Digital Corp. (a) Xyratex Ltd. (b) (c) Computer Processing Hardware: 1.68% Apple Inc. (a) Hewlett Packard Co. Electronic Components: 1.82% AVX Corp. Benchmark Electronics, Inc. (a) Vishay Intertechnology, Inc. (a) Semiconductors: 4.98% Alpha & Omega Semiconductor Ltd. (a) (b) Diodes, Inc. (a) Intel Corp. Microchip Technology Inc. (c) Pericom Semiconductor Corp. (a) Stmicroelectronics N V - ADR Telecommunications Equipment: 0.67% Corning, Inc. Total Electronic Technology(Cost $14,004,837) ENERGY MINERALS: 8.51% Integrated Oil: 3.79% Eni S.p.A. - ADR (c) Exxon Mobil Corp. Marathon Oil Corp. Petroleo BrasileiroS.A. - ADR Oil & Gas Production: 4.14% Anadarko Petroleum Corp. Apache Corp. Chesapeake Energy Corp. Devon Energy Corp. Petroleum and Coal Products Manufacturing: 0.58% Marathon Petroleum Corp. Total Energy Minerals (Cost $6,004,064) FINANCE: 11.29% Financial Conglomerates: 1.63% JPMorgan Chase & Co. Prudential Financial, Inc. Insurance Carriers: 0.75% Protective Life Corp. Investment Banks/Brokers: 2.18% Ameriprise Financial, Inc. Goldman Sachs Group, Inc. NASDAQ OMX Group, Inc. (a) Major Banks: 3.41% Bank of New York Mellon Corp. BB&T Corp. Credit Suisse Group AG - ADR (c) Wells Fargo & Co. Property/Casualty Insurance: 1.05% Travelers Companies, Inc. Real Estate Investment Trusts: 1.09% BioMed Realty Trust, Inc. Regional Banks: 0.50% TCF Financial Corp. (c) Savings Banks: 0.68% Hudson City Bancorp, Inc. Total Finance (Cost $9,876,020) HEALTH SERVICES: 2.52% Managed Health Care: 2.52% Aetna, Inc. Unitedhealth Group, Inc. Total Health Services (Cost $927,152) HEALTH TECHNOLOGY: 6.47% Medical Specialties: 4.30% Baxter International, Inc. Covidien PLC (b) Palomar Medical Technologies, Inc. (a) (c) Thermo Fisher Scientific, Inc. (a) Pharmaceuticals: Major: 2.17% Abbott Laboratories Novartis AG - ADR Total Health Technology (Cost $5,051,917) INDUSTRIAL SERVICES: 5.66% Contract Drilling: 1.12% Diamond Offshore Drilling, Inc. (c) Engineering & Construction: 1.56% Tutor Perini Corp. URS Corp. (a) Environmental Services: 0.98% Waste Management Inc. (c) Oilfield Services/Equipment: 2.00% Bristow Group, Inc. (c) Weatherford International Ltd. (a) (b) Total Industrial Services (Cost $6,412,277) NON-ENERGY MINERALS: 3.93% Construction Materials: 0.59% Smith-Midland Corp. (a) (e) Other Metals/Minerals: 1.20% BHP Billiton Ltd. - ADR Precious Metals: 2.14% Freeport-McMoRan Copper & Gold, Inc. Yamana Gold, Inc. (b) Total Non-Energy Minerals (Cost $2,269,768) PROCESS INDUSTRIES: 2.47% Agricultural Commodities/Milling: 1.13% Archer-Daniels-Midland Co. Chemicals: Major Diversified: 0.72% E.I. Du Pont de Nemours and Co. Chemicals: Specialty: 0.62% OM Group, Inc. (a) Total Process Industries (Cost $1,333,017) PRODUCER MANUFACTURING: 1.19% Industrial Machinery: 1.19% Eaton Corp. Total Producer Manufacturing(Cost $953,929) RETAIL TRADE: 6.02% Apparel/Footwear Retail: 2.08% American Eagle Outfitters, Inc. Stage Stores, Inc. Discount Stores: 0.81% Wal-Mart Stores, Inc. Drugstore Chains: 1.18% Walgreen Co. Home Improvement Chains: 0.99% Home Depot, Inc. Specialty Stores: 0.96% Staples, Inc. Total Retail Trade (Cost $4,698,125) TECHNOLOGY SERVICES: 7.14% Information Technology Services: 1.47% International Business Machines Corp. Internet Software/Services: 1.58% United Online, Inc. United Technologies Corp. Packaged Software: 4.09% American Software, Inc. - Class A Compuware Corp. (a) Microsoft Corp. Symantec Corp. (a) Total Technology Services (Cost $5,016,786) TRANSPORTATION: 2.50% Marine Shipping: 1.03% Navios Maritime Holdings Inc. (b) (c) Tsakos Energy Navigation Ltd. (b) Railroads: 1.47% Norfolk Southern Corp. Total Transportation (Cost $1,962,845) UTILITIES: 2.05% Electric Utilities: 2.05% DTE Energy Co. Edison International Total Utilities (Cost $1,485,991) Total Common Stocks (Cost $74,214,874) SHORT-TERM INVESTMENTS: 6.33% Money Market Funds: 6.33% Invesco STIT-STIC Liquid Assets Portfolio, Institutional Class, 0.10% (d) Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.06% (d) Total Money Market Funds (Cost $5,271,551) INVESTMENTS PURCHASED AS SECURITIES LENDING COLLATERAL: 8.36% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.06% (d) (Cost $6,967,184) Total Investments(Cost $86,453,609): 108.80% Liabilities in Excess of Other Assets: (8.80)% ) Total Net Assets: 100.00% $ ADR - American Depositary Receipt (a)Non-income producing security. (b)U.S. traded security of a foreign issuer. (c)All or a portion of this security is on loan.Total loaned securities had a market value of $6,622,866 at September 30, 2011. (d) Rate shown is the 7-day yield as of September 30, 2011. (e)Affiliated Company; the Fund owns 5% or more of the outstanding voting securities of the issuer.See Note 3 in the Note Schedule of Investments. Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 94.78% COMMUNICATIONS: 3.17% Major Telecommunications: 3.17% Nippon Telegraph & Telephone Corp. - ADR $ Verizon Communications, Inc. Total Communications (Cost $374,461) CONSUMER DURABLES: 5.42% Automotive Aftermarket: 1.18% Cooper Tire & Rubber Co. Electronics/Appliances: 1.08% Whirlpool Corp. Homebuilding: 1.04% M.D.C. Holdings, Inc. Recreational Products: 1.20% Activision Blizzard, Inc. Tools & Hardware: 0.92% Briggs & Stratton Corp. Total Consumer Durables (Cost $1,123,820) CONSUMER NON-DURABLES: 3.68% Food: Major Diversified: 1.21% Kraft Foods, Inc. - Class A Food: Meat/Fish/Dairy: 1.13% Tyson Foods, Inc. - Class A Tobacco: 1.34% Philip Morris International Inc. Total Consumer Non-Durables (Cost $401,838) CONSUMER SERVICES: 3.61% Cable/Satellite TV: 1.36% Comcast Corp. - Class A Media Conglomerates: 1.09% Walt Disney Co. Movies/Entertainment: 1.16% World Wrestling Entertainment, Inc. - Class A Total Consumer Services (Cost $518,980) DISTRIBUTION SERVICES: 2.23% Electronics Distributors: 0.65% Wayside Technology Group, Inc. Medical Distributors: 1.58% McKesson Corp. Total Distribution Services (Cost $191,342) ELECTRONIC TECHNOLOGY: 13.15% Aerospace & Defense: 2.34% L-3 Communications Holdings, Inc. Lockheed Martin Corp. Computer Communications: 1.34% Cisco Systems, Inc. Computer Peripherals: 2.68% Seagate Technology PLC (a) Xyratex Ltd. (a) Computer Processing Hardware: 0.57% Hewlett Packard Co. Electronic Components: 1.05% DDi Corp. Semiconductors: 4.21% Intel Corp. Microchip Technology, Inc. Stmicroelectronics N.V. - ADR Telecommunications Equipment: 0.96% Telefonaktiebolaget LM Ericsson - ADR Total Electronic Technology (Cost $1,973,713) ENERGY MINERALS: 8.32% Integrated Oil: 4.96% Eni S.p.A. - ADR Exxon Mobil Corp. Marathon Oil Corp. Petroleo BrasileiroS.A. - ADR Total SA - ADR Oil & Gas Production: 2.72% Apache Corp. Chesapeake Energy Corp. Devon Energy Corp. Petroleum and Coal Products Manufacturing: 0.64% Marathon Petroleum Corp. Total Energy Minerals (Cost $1,085,325) FINANCE: 12.07% Financial Conglomerates: 2.03% JPMorgan Chase & Co. Prudential Financial, Inc. Insurance Carriers: 1.13% Protective Life Corp. Investment Banks/Brokers: 1.95% Ameriprise Financial, Inc. Goldman Sachs Group, Inc. Major Banks: 3.56% Bank of New York Mellon Corp. BB&T Corp. Credit Suisse Group AG - ADR Real Estate Investment Trusts: 1.06% LTC Properties, Inc. Savings Banks: 2.34% Hudson City Bancorp, Inc. New York Community Bancorp, Inc. Total Finance (Cost $2,184,647) HEALTH SERVICES: 1.05% Managed Health Care: 1.05% Aetna, Inc. Total Health Services (Cost $178,411) HEALTH TECHNOLOGY: 7.05% Medical Specialties: 3.38% Baxter International, Inc. Covidien PLC (a) Medtronic, Inc. Pharmaceuticals: Major: 3.67% Abbott Laboratories Merck & Co., Inc. Novartis AG - ADR Total Health Technology (Cost $898,237) INDUSTRIAL SERVICES: 3.39% Contract Drilling: 0.91% Diamond Offshore Drilling, Inc. Environmental Services: 1.41% Waste Management Inc. Oilfield Services/Equipment: 1.07% Bristow Group, Inc. Total Industrial Services (Cost $577,797) NON-ENERGY MINERALS: 4.89% Other Metals/Minerals: 1.20% BHP Billiton Ltd. - ADR Precious Metals: 2.73% Freeport-McMoRan Copper & Gold, Inc. Yamana Gold, Inc. (a) Steel: 0.96% Nucor Corp. Total Non-Energy Minerals (Cost $543,729) PROCESS INDUSTRIES: 3.57% Agricultural Commodities/Milling: 1.08% Archer-Daniels-Midland Co. Chemicals: Major Diversified: 1.15% E.I. Du Pont de Nemours and Co. Chemicals: Specialty: 1.34% Aceto Corp. Total Process Industries (Cost $485,994) PRODUCER MANUFACTURING: 3.44% Industrial Conglomerates: 0.99% 3m Co. Industrial Machinery: 1.38% Eaton Corp. Trucks/Construction/Farm Machinery: 1.07% Caterpillar, Inc. Total Producer Manufacturing (Cost $398,096) RETAIL TRADE: 6.69% Apparel/Footwear Retail: 2.01% American Eagle Outfitters, Inc. Stage Stores, Inc. Discount Stores: 1.12% Wal-Mart Stores, Inc. Drugstore Chains: 1.02% Walgreen Co. Home Improvement Chains: 1.19% Home Depot, Inc. Specialty Stores: 1.35% Staples, Inc. Total Retail Trade (Cost $1,093,107) TECHNOLOGY SERVICES: 6.58% Information Technology Services: 1.65% International Business Machines Corp. Internet Software/Services: 2.38% United Online, Inc. United Technologies Corp. Packaged Software: 2.55% American Software, Inc. - Class A Microsoft Corp. Total Technology Services (Cost $852,715) TRANSPORTATION: 4.13% Marine Shipping: 3.03% Navios Maritime Holdings Inc. (a) Ship Finance International Ltd. (a) Tsakos Energy Navigation Ltd. (a) Railroads: 1.10% Norfolk Southern Corp. Total Transportation (Cost $776,916) UTILITIES: 2.34% Electric Utilities: 2.34% DTE Energy Co. Exelon Corp. Total Utilities (Cost $312,315) Total Common Stocks (Cost $13,971,443) SHORT-TERM INVESTMENTS: 4.10% Money Market Funds: 4.10% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.06% (b) (Cost $567,275) Total Investments(Cost $14,538,718): 98.88% Assets in Excess of Liabilities: 1.12% Net Assets: 100.00% $ ADR - American Depositary Receipt (a)U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of September 30, 2011. Al Frank Funds Notes to Schedule of Investments September 30, 2011 (Unaudited) Note 1 – Securities Valuation The Al Frank Funds’ (the “Funds”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of September 30, 2011: Al Frank Fund Level 1 Level 2 Level 3 Total Common Stocks Communications $ $
